Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 01/20/2022. As directed by the amendment: claims 8, 15, 19, and 20 have been amended, no claims have been withdrawn, no claims have been cancelled, and no new claims have been added.  Thus, claims 1-20 are presently under consideration in this application.

Double Patenting
The terminal disclaimer filed on 01/20/2022 has been recorded/approved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Palmeto et al. (EP 2018820) in view of Witt (US 6,111,224).
Regarding claim 1, Palmeto et al discloses a freely installable cooker (see figure 1, i.e. a household appliance) (¶ 0001-0005) comprising: 
a support structure 3 (fig. 1, i.e. called structure of the household appliance) received by a base (not labeled, i.e. the base of the household appliance) and having side walls (not labeled, i.e. the side walls of the cells (or modules) 2, 20, 200) and a rear wall (not labeled, i.e. a rear wall of the structure 3) to define a housing (see figure 1); 
an electrical connector (see figures 3 and 4) disposed within the rear wall 3 (fig. 1, i.e. called structure) and having a first electrical connector 4, 14, 40, 140 (figs. 3-4, i.e. called first male parts/connectors) that extends into the housing (¶ 0004, 0029-0031); and 
a cooking cell/module (2, 20, 30, 200, i.e. removable cells/modules; ¶ 0028, 0043) that is selectively disposed within the housing and includes at least one second electrical connector 5, 15, 50, 150 (figs. 3-4, i.e. called second female parts/connectors) that selectively couples with the first electrical connector 4, 14, 40, 140 (figs. 3-4, i.e. called first male parts/connectors) (¶ 0029-0031, 0039-0041).
wherein the control knob (¶ 0022, 0031-0032, 0038, i.e. locking means. Even though Palmeto does not disclose so called the control knob. is selectively operable (i.e. when attached/coupled together between male parts (4, 14, 40, 140) and female parts (5, 15, 50, 150)) when the second electrical connector 5, 15, 50, 150 (figs. 3-4, i.e. called second female parts/connectors)) is in fully received within the first electrical connector 4, 14, 40, 140 (figs. 3-4, i.e. called first male parts/connectors) to define an activation state (i.e. once an arrangement of all elements has been made, electricity can be activated), and wherein the control knob (i.e. locking means) is in an inoperable state (i.e. when detached/decoupled from male parts/connectors and female parts/connectors) when the first electrical connector 4, 14, 40, 140 (figs. 3-4, i.e. called first male parts/connectors) is distal from the activation state (¶ 0005, 0020, 0029-0031, 0035, 0038-0041).
NOTE (similarly in claims 10 and 18): (regarding the functional language (e.g., wherein the control knob is selectively operable when the second electrical connector is in fully received within the first electrical connector to define an activation state), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Palmeto et al discloses all the limitations of the claimed invention as set forth above, except for a control knob positioned on a back surface of the rear wall.
However, Witt teaches a control knob 92 (figs. 3-4, i.e. a switch) positioned on a back surface of the rear wall 36 (figs. 3-4, i.e. called a rear wall supporting end) (col. 4, lines 13-21). Furthermore, a knob by definition is a rounded control switch or dial.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the shape of the switch for the purpose of providing a proper engagement of the components, since applicant has not disclosed that having such feature provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.  This particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.  See MPEP § 2144.04.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Palmeto‘s reference, to include such control configuration/location as set forth above, as suggested and taught by Witt, for the purpose of allowing the food warming oven to be easily moved from one location to another location (col. 7, lines 19-20).
With respect to claim 2, Palmeto et al. in view of Witt discloses the limitations of the claimed invention as set forth above of which Palmeto further discloses wherein the first electrical connector 4, 14, 40, 140 (figs. 3-4, i.e. called first male parts/connectors)  includes opposing electrical contacts, wherein in the activation state, the opposing electrical contacts are selectively coupled with a first power contact (see figures 3 and 4 for coupling between male parts/connectors and female parts/connectors) of the support structure 3 (fig. 1, i.e. called structure) and a second power contact (see figures 3 and 4 for coupling between female parts/connectors and male parts/connectors) of the second electrical connector 5, 15, 50, 150 (figs. 3-4, i.e. called second female parts/connectors)) (¶ 0029-0031).
With respect to claim 3, Palmeto et al. in view of Witt discloses the limitations of the claimed invention as set forth above of which Palmeto further discloses wherein the first power contact (i.e. the electrical contact of the male parts/connectors) is in selective communication with an external power source (i.e. connecting/communicating to the electrical outlet, not shown) (¶ 0022).
With respect to claim 4, Palmeto et al. in view of Witt discloses the limitations of the claimed invention as set forth above of which Palmeto further discloses wherein the second power contact (i.e. the electrical contact of the female parts/connectors) is in selective communication with a control (not shown) of the cooking module (2, 20, 30, 200) (¶ 0069).

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Palmeto et al. (EP 2018820) in view of Witt (US 6,111224) as applied to claim 1 above, and further in view of SANDIN (US 2,738,411).
Regarding claim 5, Palmeto et al. in view of Witt discloses all the limitations of the claimed invention as set forth above, except for wherein the first electrical connector includes a locking tab that selectively maintains the control knob in the inoperable state, wherein when the second electrical connector is received by the first electrical connector to define the activation state, the locking tab is biased to a bypass position that is characterized by selective rotational operation of the control knob.
However, SANDIN discloses wherein the first electrical connector 104 (fig. 3, i.e. terminal ends) includes a locking tab 116 (fig. 3, i.e. a hinge arm) that selectively maintains the control knob 133, 134, 331-334 (figs 1 and 6, i.e. control knobs and control switch pushbuttons) in the inoperable state, wherein when the second electrical connector 126 (fig. 3) is received by the first electrical connector to define the 11activation state, the locking tab 116 (fig. 3, i.e. a hinge arm) is biased to a bypass position that is characterized by selective rotational operation of the control knob (col. 6, line 21-28). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such locking feature as set forth above, as suggested and taught by SANDIN, for the purpose of providing suitably mounted and flexibility of electrical conductors to the power supply (col. 3, lines 25-28).
With respect to claim 6, Palmeto et al. in view of Witt and SANDIN discloses the limitations of the claimed invention as set forth above of which SANDIN further discloses wherein rotation of the control knob 133, 134, 331-334 (figs 1 and 6, i.e. control knobs and control switch pushbuttons) in the activation state is defined by a contemporaneous engagement of the opposing electrical contacts 122,123 (fig. 3, i.e. terminal blocks) and the first and second power contacts that defines a powered state of the cooking module (col. 6, lines 48 – col. 7, lines 9).   It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such control knob as set forth above, as suggested and taught by SANDIN, for the purpose of providing suitably mounted and flexibility of electrical conductors to the power supply (col. 3, lines 25-28).
With respect to claim 8, Palmeto et al. in view of Witt and SANDIN discloses the limitations of the claimed invention as set forth above of which SANDIN further discloses wherein the stem includes a blocking fin 115 (fig. 3, i.e. a supporting plate) that selectively engages the locking tab 116 (fig. 3, i.e. a hinge arm) to define the inoperable state.  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such blocking as set forth above, as suggested and taught by SANDIN, for the purpose of providing suitably mounted and flexibility of electrical conductors to the power supply (col. 3, lines 25-28).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Palmeto et al. (EP 2018820) in view of Witt (US 6,111224) and SANDIN (US 2,738,411) as applied to claim 1 above, and further in view of DuBois et al. (US 4,195,560).
Regarding claims 7 and 9, Palmeto et al. in view of Witt and SANDIN discloses all the limitations of the claimed invention as set forth above, except for (claim 7) wherein the control knob includes a stem that extends through the rear wall of the support structure to define the first electrical connector; and (claim 9) wherein the opposing electrical contacts extend from the stem.
However, DuBois et al. teaches wherein the control knob 76 (fig. 1) includes a stem 72 (fig. 3, i.e. a control shaft) that extends through the rear wall (74, i.e. the outer end wall) of the support structure to define the first electrical connector (see figure 3); and wherein the opposing electrical contacts (not labeled, i.e. the push-on connectors opposing the push-on connectors 82 and 88) extend from the stem 72 (fig. 3, i.e. a control shaft). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such connector arrangement as set forth above, as suggested and taught by DuBois, for the purpose of providing different rotational positions of the knob (col. 5, lines 4-11).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Palmeto et al. (EP 2018820) in view of Witt (US 6,111,224) and DuBois et al. (US 4,195,560).
Regarding claim 10, Palmeto et al in view of Witt discloses all the limitations of the claimed invention as set forth above in claim 1 (same features) including of which Palmeto further discloses wherein the base (not labeled, i.e. the base of the household appliance) and the support structure 3 (fig. 1, i.e. called structure of the household appliance) are selectively adjustable to define an adjustable volume of the housing (¶ 0020-0022, i.e. one or more modules can be disconnected from said distribution means so as to allow a user to remove said one or more modules (2, 20, 30, 200)), except for the electrical connector including a stem that extends from a control knob that is positioned on a back surface of the rear wall, through the rear wall and to a first electrical connector that extends into the housing.
However, DuBois et al. teaches the electrical connector including a stem (72, i.e. a control shaft) that extends from a control knob (76) that is positioned on a back surface of the rear wall (74, i.e. the outer end wall), through the rear wall and to a first electrical connector (see figure 3) that extends into the housing (48). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such connector arrangement as set forth above, as suggested and taught by DuBois, for the purpose of providing different rotational positions of the knob (col. 5, lines 4-11).
With respect to claim 18, Palmeto et al in view of Witt and DuBois et al. discloses the limitations of the claimed invention as set forth above in claims 1 and 10 (similar features) of which DuBois further discloses a power-delivery contact (not labeled, see figure 3, i.e. the other end of the push-on connectors 82 and 88)  positioned proximate the stem (72, i.e. a control shaft) and laterally aligned with the opposing electrical contacts 82, 88 (fig. 3, i.e. push-on connectors of the leads 78, 79, and 84). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such connector arrangement as set forth above, as suggested and taught by DuBois, for the purpose of providing different rotational positions of the knob (col. 5, lines 4-11).  Furthermore, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palmeto et al. (EP 2018820) in view of Witt (US 6,111224) and DuBois et al. (US 4,195,560) as applied to claims 10 and 18 above, and further in view of SANDIN (US 2,738,411).
Regarding claim 11, Palmeto et al. in view of Witt and DuBois et al discloses all the limitations of the claimed invention as set forth above, except for wherein the electrical connector includes a pin that extends substantially perpendicular to the stem of the electrical connector, and wherein the cooking module includes a rotational member that couples with the pin and is rotationally operable about a rotational axis of the pin between a horizontal position and a tilted position.
However, SANDIN discloses wherein the electrical connector (100, i.e. an heating element assembly) includes a pin 117 (fig. 3, i.e. a pintle) that extends substantially perpendicular to the stem of the electrical connector, and wherein the cooking module 24, 25, 210-211, 311-314 (figs. 1 and 5-6, i.e. heating units/hotplates) includes a rotational member that couples with the pin and is rotationally operable about a rotational axis of the pin between a horizontal position and a tilted position (col. 6, lines 9-33). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such pin as set forth above, as suggested and taught by SANDIN, for the purpose of improving arrangement for mounting the heating units for independent movements between normal positions disposed adjacent to the backsplash panel and work positions disposed over the work platform, so that the heating units are concealed and out of the way when they occupy their normal positions in order that the work platform may present a continuous usable work surface of maximum area (col. 1, lines 37-44).
With respect to claim 12, Palmeto et al. in view of Witt, DuBois et al, and SANDIN discloses the limitations of the claimed invention as set forth above of which SANDIN further discloses wherein the stem includes at least one flange (106, 109) that couples with a portion of the cooking module 24, 25, 210-211, 311-314 (figs. 1 and 5-6, i.e. heating units/hotplates) in the activation state, wherein engagement of the at least one flange with the portion of the cooking module defines a secured state of the cooking module that substantially prevents extraction of the cooking module from the housing (col. 6, lines 9-33).   It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such stem and flange arrangement/configuration as set forth above, as suggested and taught by SANDIN, for the purpose of improving arrangement for mounting the heating units for independent movements between normal positions disposed adjacent to the backsplash panel and work positions disposed over the work platform, so that the heating units are concealed and out of the way when they occupy their normal positions in order that the work platform may present a continuous usable work surface of maximum area (col. 1, lines 37-44).
With respect to claims 13 and 19, Palmeto et al. in view of Witt, DuBois et al, and SANDIN discloses the limitations of the claimed invention as set forth above of which SANDIN further discloses wherein the stem includes a locking tab 116 (fig. 3, i.e. a hinge arm) that selectively maintains the stem, the control knob 133, 134, 331-334 (figs 1 and 6, i.e. control knobs and control switch pushbuttons) and the first electrical connector in the inoperable state, wherein when the second electrical connector 126 (fig. 3) is received by the first electrical connector, the locking tab 116 (fig. 3, i.e. a hinge arm) is biased to the activation state that is characterized by selective rotational operation of the control knob, the stem and the first electrical connector (col. 6, line 21-28).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such stem and locking arrangement as set forth above, as suggested and taught by SANDIN, for the purpose of improving arrangement for mounting the heating units for independent movements between normal positions disposed adjacent to the backsplash panel and work positions disposed over the work platform, so that the heating units are concealed and out of the way when they occupy their normal positions in order that the work platform may present a continuous usable work surface of maximum area (col. 1, lines 37-44).
With respect to claim 14, Palmeto et al. in view of Witt, DuBois et al, and SANDIN discloses the limitations of the claimed invention as set forth above of which SANDIN further discloses wherein rotation of the control knob 133, 134, 331-334 (figs 1 and 6, i.e. control knobs and control switch pushbuttons) in the activation state is defined by a contemporaneous engagement of opposing electrical contacts 122,123 (fig. 3, i.e. terminal blocks) of the stem with a first power contact of the support structure and a second power contact of the cooking module, respectively, that defines a powered state of the cooking module 24, 25, 210-211, 311-314 (figs. 1 and 5-6, i.e. heating units/hotplates) (col. 6, lines 48 – col. 7, lines 9).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such control arrangement as set forth above, as suggested and taught by SANDIN, for the purpose of providing suitably mounted and flexibility of electrical conductors to the power supply (col. 3, lines 25-28).
With respect to claims 15 and 20, Palmeto et al. in view of Witt, DuBois et al, and SANDIN discloses the limitations of the claimed invention as set forth above of which SANDIN further discloses wherein the stem includes a blocking fin 115 (fig. 3, i.e. a supporting plate) that selectively engages the locking tab 116 (fig. 3, i.e. a hinge arm) to define the inoperable state.  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such blocking arrangement as set forth above, as suggested and taught by SANDIN, for the purpose of providing suitably mounted and flexibility of electrical conductors to the power supply (col. 3, lines 25-28).
With respect to claim 16, Palmeto et al. in view of Witt, DuBois et al, and SANDIN discloses the limitations of the claimed invention as set forth above of which SANDIN further discloses wherein the first power contact is in selective communication with an external power source (col. 14, lines 31-42). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such power contact arrangement as set forth above, as suggested and taught by SANDIN, for the purpose of improving arrangement for mounting a plurality of heating units for independent pulldown movements between normal positions disposed in a recess provided in the backsplash panel and work positions defining a cooking shelf disposed over the cooking top (col. 2, lines 2-6).
With respect to claim 17, Palmeto et al. in view of Witt, DuBois et al, and SANDIN discloses the limitations of the claimed invention as set forth above of which SANDIN further discloses wherein the second power contact is in selective communication with a control of the cooking module 24, 25, 210-211, 311-314 (figs. 1 and 5-6, i.e. heating units/hotplates) (col. 6, lines 48 – col. 7, lines 9).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such power contact arrangement as set forth above, as suggested and taught by SANDIN, for the purpose of improving arrangement for mounting a plurality of heating units for independent pulldown movements between normal positions disposed in a recess provided in the backsplash panel and work positions defining a cooking shelf disposed over the cooking top (col. 2, lines 2-6).

Response to Amendment
Applicant’s amendments have overcome Drawing Objection, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, and the nonstatutory double patenting rejection from previous Office Action.

Response to Arguments
Applicant’s arguments filed 01/20/2022 have been considered and persuasive but are moot because the new ground of rejection as set forth above does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761